IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-40374
                         Conference Calendar


ROGER EUGENE GRESHAM,

                                          Plaintiff-Appellant,
versus

NUECES COUNTY SHERIFF’S DEPARTMENT,

                                          Defendant-Appellee.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. C-00-CV-426
                          - - - - - - - - - -
                            August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Roger Eugene Gresham, a federal prisoner (# 29072-077),

appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 civil rights and civil RICO, 18 U.S.C. § 1964(c),

complaint as frivolous and for failure to state a claim upon

which relief may be granted, pursuant to 28 U.S.C. § 1915A(b).

Gresham sued the Nueces County (Tex.) Sheriff’s Department

(“NCSD”) based on its failure to obey a federal district court

order directing that he be returned to federal prison upon the

completion of a state proceeding on a motion to revoke Gresham’s

probation.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40374
                                  -2-

     By failing to make relevant arguments and record citations

in his appellate brief, Gresham has effectively abandoned his

claim that the NCSD violated his constitutional right of access

to the courts.     See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993); FED. R. APP. P. 28(a)(9).

     Gresham’s civil RICO claim against the NCSD is frivolous

because he has not alleged that a “pattern of racketeering

activity” occurred nor has he shown that the NCSD, as the named

defendant, was separate and distinct from a RICO “enterprise.”

See Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 481 (1985); Word

of Faith World Outreach Center Church, Inc. v. Sawyer, 90 F.3d
118, 122 (5th Cir. 1996); Ashe v. Corley, 992 F.2d 540, 544 (5th

Cir. 1993); 18 U.S.C. §§ 1964(c), 1962.     The district court did

not err in concluding that such claim was frivolous under 28

U.S.C. § 1915A(b).     See Ruiz v. United States, 160 F.3d 273, 275

(5th Cir. 1998).

     Because Gresham’s appeal is without arguable merit, the

appeal is DISMISSED as frivolous.    5TH CIR. R. 42.2; see Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).    The dismissal of the

instant appeal as frivolous and the district court’s dismissal of

his civil rights complaint under 28 U.S.C. § 1915A(b) each count

as a “strike” under the three-strikes provision of 28 U.S.C.

§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).   Gresham is cautioned that, once he accumulates three

strikes, he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any
                           No. 01-40374
                                -3-

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.